Citation Nr: 0709152	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
dementia.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his nephew




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to June 
1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision denied veteran's claims 
of entitlement to service connection for syphilis and PTSD.  
The veteran perfected a timely appeal of this determination 
to the Board.  

In a January 2003 rating decision, the RO formally determined 
that the veteran was not competent to handle the disbursement 
of VA funds and, in compliance with his request, appointed 
his nephew as his custodian; the veteran's nephew is 
prosecuting this appeal on the veteran's behalf.  In April 
2005, the veteran and his nephew testified at a hearing held 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran expanded his PTSD claim to include a 
claim of service connection for psychiatric disability, 
generally, to include PTSD, as well as for psychiatric 
disability, including dementia, which might be related to 
neurosyphilis.  In light of the foregoing, the Board has 
identified the issue as stated on the title page.  

In a July 2005 Board decision, service connection was granted 
for syphilis.  The claim for service connection for a 
psychiatric disorder was remanded for additional evidentiary 
development.  The claim is now before the Board once again.  


FINDINGS OF FACT

1.  With all reasonable doubt resolved in the veteran's 
favor, the evidence indicating the veteran's change in 
behavior in service, as well as evidence of him having 
contracted a sexually transmitted disease, is accepted as 
credible supporting evidence of the veteran's account of in-
service personal assault.

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due his corroborated in-service 
stressor incident.

3.  The evidence of records shows that an acquired 
psychiatric disorder, other than PTSD, was not manifested 
during the veteran's period of active military service and 
was not related to any injury or disease incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for establishing entitlement to service connection 
for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being granted and a 
rating and an effective date will ultimately be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

VA regulation 38 C.F.R. § 3.304(f) (2006) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2006); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.304(d) (2006).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran maintains that, due to an in-service sexual 
assault, he developed PTSD.  In addition, he contends that he 
has dementia, either on a direct incurrence basis, or as a 
result of his service-connected syphilis.  

According to the veteran's military records dated in 1942, he 
was discharged due to traits of character which rendered his 
retention in the service undesirable (overt homosexuality).  
This included trimming of the eyebrows, using mascara and 
other makeup, and wearing jewelry.  No report of assault is 
recorded in the service records.  Shortly after service 
discharge, there is private medical evidence which reflects 
treatment for syphilis.  His dishonorable discharge was 
upgraded to be under honorable conditions in 1979.  

Documents in the record show that the veteran initially 
alleged in-service sexual assault in 2002.  Since that time, 
he has always maintained that he was raped by his commanding 
officer.  

Additional post service records include private and VA 
treatment documents.  These records reflect various 
psychiatric diagnoses over the years.  Specifically, the 
diagnoses have included Alzheimer's disease, dementia, 
dementia with psychosis, and  major depression.  Generally, 
the post service treatment records are negative for PTSD.  
This includes upon VA examination in February 2006.  At that 
time, the examiner noted that while the veteran alleged in-
service sexual assault, there was no in-service evidence 
supporting the allegation.  Thus, it was determined that the 
veteran did not meet the criteria for PTSD.  However, private 
records dated in late 2005 through April 2006, do include a 
diagnosis of PTSD, as well as dementia.  The examiner noted 
that the veteran gave a history of being raped while in 
service.  

Regarding the veteran's claim for service connection for 
dementia, post service records show treatment for syphilis 
shortly after discharge from service in 1942.  In determining 
if the evidence shows the presence of neurosyphilitic 
dementia, the evidence is contradictory.  For example, a VA 
examiner noted in October 2002 that tests from earlier that 
year showed that syphilis tests were nonreactive which 
indicated that previous treatment for syphilis had been 
successful.  Thus, there was no neurosyphilitic dementia.  
However, a private report, following a 16 day hospitalization 
in January 2003 includes a physician's opinion that the 
veteran might have neurosyphilis.  

In the Board's 2005 remand, additional evidence was 
requested, to include VA evaluation, to determine if the 
veteran had dementia, and, if so, whether it was directly 
incurred during service, or if it resulted from service-
connected syphilis.  The requested examination was conducted 
in February 2006 and included a review of the claims folder 
and examination of the veteran.  It was noted that there was 
no report of in-service psychiatric problems.  Post service, 
there was no history of treatment for psychiatric problems 
until 2002.  Thus, the examiner opined that there was no 
incurrence of dementia on a direct basis.  As to whether 
dementia resulted from syphilis, the examiner noted that 
previously conducted tests results were negative for syphilis 
as being the cause of the veteran's dementia.  

As to the claim for service connection for PTSD, the Board 
notes that the first criterion to establish service 
connection is that PTSD is currently diagnosed.  As noted 
above, private records from 2005 and 2006 include PTSD as 
part of the veteran's psychiatric assessment.  

In regard to the second criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's claimed stressor is related to a personal assault 
rather than combat.  As such, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed in-
service stressor-sexual assault.  

After careful review of the evidence, the Board finds that 
there is sufficient corroborative evidence to substantiate 
the occurrence of the claimed stressor of sexual assault.  
Specifically, it is noted that the veteran was discharged 
from service in the early 1940s due to his overt 
homosexuality.  This included patterns of behavior that 
included the wearing of excessive jewelry and makeup.  
Forseeably, a black man in the early 1940s who behaved in 
this manner while on active duty would have been the object 
of scorn and abuse from others, and would explain his 
reluctance to report the sexual assault due to fears of shame 
and embarrassment.  Thus, the evidence indicating the 
veteran's change of behavior in service, as well as evidence 
of him having contracted a sexually transmitted disease, is 
accepted as credible supporting evidence that an in-service 
sexual assault occurred.  See, e.g., 38 C.F.R. § 3.304(f)(3).  
Therefore, with all reasonable doubt resolved in the 
veteran's favor, it is determined that current PTSD resulted 
from an in-service sexual assault and service connection for 
PTSD is warranted.

As to the claim for dementia, the evidence is clear.  This 
disorder was not shown until many many years after service, 
and testing has shown that the condition did not result from 
syphilis.  Specifically, VA tests in 2002 were negative.  The 
results of these tests were apparently not known by the 
private examiner in early 2003 who noted that the veteran 
might have neurosyphilis.  

Thus, there is no competent medical evidence linking 
dementia, first diagnosed many years after service, to any 
service incident.  Nor is this condition shown to have 
resulted from service-connected syphilis.  

The contentions as to etiology of this condition that have 
been expressed by the veteran and his nephew have been 
considered.  It is noted that they are competent as lay 
people to report on that which they have personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that they have specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).






ORDER

Service connection for PTSD is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


